IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 204 WAL 2021
                                                :
                      Respondent                :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
               v.                               :
                                                :
                                                :
 RICKEY MCGINNIS,                               :
                                                :
                      Petitioner                :


                                          ORDER



PER CURIAM

       AND NOW, this 6th day of June, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED to the issue set forth below. Allocatur is DENIED as to all remaining

issues. The issue, rephrased for clarity, is:


       Whether “generic” false memories expert testimony in a child sexual abuse
       prosecution, which the defendant is presenting solely to educate jurors
       about how legitimate and false/distorted memories are and can be created
       in children, is admissible at trial?
The above issue does not subsume any question of constitutional dimension. Petitioner’s

application for relief is DENIED.